Citation Nr: 0930720	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 30 percent for 
service-connected residuals of gunshot wound (GSW) to the 
right elbow.

3. Entitlement to a rating in excess of 30 percent for 
service-connected residuals of GSW to the right thigh.

4. Entitlement to an effective date prior to May 7, 2007 for 
the grant of service connection for PTSD.

5. Entitlement to an effective date prior to May 7, 2007 for 
the grant of a rating of 30 percent for service-connected 
residuals of GSW to the right elbow.

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for bilateral hearing 
loss.
REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1967.  He is the recipient of the Combat Infantryman 
Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2008).  The 
Veteran has been accorded the opportunity to present evidence 
and argument in support of his claims.  In his February 2008 
substantive appeal [VA Form 9] he declined the option of 
testifying at a personal hearing.

The issue of entitlement to a rating in excess of 30 percent 
for service-connected residuals of GSW to the right elbow is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional 
Office.  The Veteran will be notified if any further action 
on his part is required.




FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by reduced productivity 
and reliability, to include limited work and social 
relationships demonstrated by a Global Assessment of 
Functioning (GAF) score of 55, as a result of moderate 
impairment of judgment, thinking, family relations, work, and 
mood caused by tense psychomotor activity and restricted 
affect, anxious and depressed mood, emotional numbness, 
circumstantial thought process, impaired concentration, 
irritability and outbursts of anger, sleep problems, and 
partially limited insight.

2.  The Veteran's residuals of GSW to the right thigh are 
manifested by impaired strength, coordination, and endurance 
associated with a through-and-through GSW to the right thigh 
from a small high-velocity missile, that required extensive 
surgery and hospitalization, but did not involve nerve 
injury, shattering of bone, infection, or loss of tissue.  

3.  The Veteran's original claim for service connection for 
PTSD was received by the RO on May 7, 2007.

4.  The Veteran's claim for an increased rating for service-
connected residuals of GSW to the right elbow was received by 
the RO on May 7, 2007.

5.  The medical evidence of record does not demonstrate a 
current diagnosis of headaches.

6.  The medical evidence of record does not demonstrate that 
the Veteran has a bilateral hearing loss disability as 
defined by VA regulations.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).
2.  The criteria for a rating in excess of 30 percent for 
service-connected residuals of GSW to the right thigh have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5314 (2008).

3.  The criteria for an effective date prior to May 7, 2007 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).

4.  The criteria for an effective date prior to May 7, 2007 
for the grant of a rating of 30 percent for service-connected 
residuals of a GSW to the right elbow have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).  

5.  Headaches were not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

6.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his claims 
and to assist the claimant by making reasonable efforts to 
obtain relevant evidence in support of the claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353 
- 56, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43-44.  The 
Board notes that these notice requirements are not applicable 
to initial rating claims such as the one before the Board 
with respect to the Veteran's PTSD.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in May 2007 with regard to his service 
connection and increased rating claims, prior to the initial 
unfavorable AOJ decision issued in August 2007.  An 
additional VCAA letter was sent in February 2008. 

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in May 2007 informed the 
Veteran the he must show that his service-connected 
disability had increased in severity, of how VA would assist 
him in developing his claims, and of his and VA's obligations 
in providing such evidence for consideration.  The letter 
also addressed the evidence necessary to establish service 
connection, to include substantiation of a disability rating 
and effective date.  Thus, the Veteran was provided fully 
compliant VCAA notice with respect to his service connection 
and effective date claims prior to the initial adjudication 
of those claims.

However, only the February 2008 letter advised the Veteran 
that he must demonstrate that his now service-connected PTSD 
had increased in severity.  Additionally, notice relevant to 
the increased rating claims as required by Vazquez-Flores was 
not sent until June 2008.  Nevertheless, the Board finds no 
prejudice to the Veteran as a result of the untimeliness of 
these notices.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  

Specifically, the Board observes that a statement of the case 
(SOC) and supplemental SOC (SSOC) can constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a 
matter of law, providing the Veteran with a readjudication 
after VCAA-compliant notice "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  
In the present case, subsequent to the June 2008 letter, the 
Veteran's claims were readjudicated and an SSOC was issued in 
October 2008.  

Moreover, the general notice as to disability ratings sent in 
May 2007 advised the Veteran of evidence necessary to 
establish a disability rating with respect to any claim.  
Further, although the Veteran was not provided with the 
diagnostic codes applicable to his service-connected 
residuals of GSW to the right thigh until June 2008, the 
Board notes that he, through his representative, argued that 
separate ratings were warranted for different muscle groups, 
which indicates knowledge of the rating schedule applicable 
to muscle disabilities.  Finally, the rating criteria for 
muscle disabilities are dependent on the severity of the 
initial injury and the severity of the current symptoms, 
without need for specific findings or measurements.  
Therefore, notice of the applicable diagnostic code(s) is not 
necessary for the GSW rating claim under Vazquez-Flores.  
Accordingly, the Board determines that any deficiency in 
timing of the February 2008 and June 2008 letters has been 
rendered harmless.  See also Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores at 41, citing Mayfield, 
444 F. 3d at 1333.  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with VA examinations.  The Veteran's service treatment 
records and the reports of multiple July 2007 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  The Board notes that a July 
2007 psychiatric examination indicates that the Veteran had 
psychiatric treatment approximately six years prior to filing 
his claim for PTSD.  These records are not in the claims 
file.  However, after multiple requests, the Veteran has also 
not identified these records so that VA may obtain them.  The 
law provides that, while VA is obligated to assist a claimant 
in the development of a claim, there is no duty on VA to 
prove the claim.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 
1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. 
App. 517 (1996).  Therefore, in the present case, the Board 
determines that VA is not obligated to make further efforts 
to obtain outstanding, relevant records.  

The Board observes that the Veteran was not afforded a VA 
examination with respect to his headache claim.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to decide the 
claim.  In this case, the Board finds that a current VA 
examination to determine whether the Veteran has headaches 
that are a result of his military service is not necessary to 
decide the claim.  The medical records associated with the 
claims file do not contain any diagnosis or complaint of 
headaches, either during or after service.  Without evidence 
of a current diagnosis of headaches or a related in-service 
injury or event, the Board finds that a VA examination is not 
necessary with respect to that claim.  38 C.F.R. § 3.159; see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (providing 
a VA examination is necessary when the record lacks evidence 
to decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease).  See also Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II.  Initial and Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  As such, the Board has 
considered all evidence of record in evaluating the Veteran's 
PTSD.  

Additionally, in Fenderson, the Court discussed the concept 
of the "staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
The Board also notes that the Court has held that staged 
ratings are appropriate for increased rating claims when 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); see Fenderson.  Thus, the Board has also 
considered the propriety of staged ratings in assessing the 
Veteran's service-connected PTSD and GSW disabilities.
 
The Veteran's service-connected PTSD has been assigned an 
initial 50 percent rating pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  His residuals of a GSW to the 
right thigh have been assigned a 30 percent rating evaluation 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314.  The 
Veteran contends that his symptomatology of each disability 
is of a severity to warrant a higher rating.  With respect to 
the GSW to the right thigh, in particular, he argues that a 
separate rating is warranted for the injury to each involved 
muscle group - Muscle Groups XIII, XIV and XV.  

Initial rating for PTSD

The regulations establish a General Rating Formula for Mental 
Disorders.  See 
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV). 
The Board observes that the Veteran suffers not only from 
PTSD but also from major depressive disorder, which the July 
2007 VA examiner indicated was inextricably intertwined with 
his PTSD symptoms.  Thus, the Board determines that the 
Veteran's psychiatric symptoms are all attributable to his 
PTSD for the purposes of this claim.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
Veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  

The criteria for the Veteran's currently assigned 50 percent 
rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

The criteria for a 100 percent rating are:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The Veteran filed his claim for service connection for PTSD 
in May 2007.  As discussed above, the record does not contain 
any evidence of psychiatric treatment; hence, the only 
relevant medical evidence is the VA psychiatric examination 
report dated in July 2007.  See Wood, supra.

During his July 2007 VA examination, the Veteran reported 
having strong family relationships.  He indicated he was 
married twice, for approximately seven and ten years 
respectively; the second marriage ended in 1992.  He stated 
that he had three serious relationships since his last 
divorce, but that his mood swings interfered.  He indicated 
that he has a daughter with whom he has a close relationship, 
and a son, who is married and has a child.  Social activities 
included seeing family several times per month, but otherwise 
the Veteran reported keeping to himself.  The Veteran did 
indicate having problems with work relationships.  He 
indicated he is a self-employed architect and reported that 
he worked alone, being unable to tolerate the politics and 
"fighting" involved with having employees.

At no time did the Veteran indicate that he suffered from 
suicidal ideation.  No panic attacks, impairment of memory, 
homicidal ideation, obsessive/ritualistic behavior, or 
hallucinations were documented.  The VA examiner observed the 
Veteran to be clean and neatly groomed with fatigued and 
tense psychomotor activity and restricted affect.  The 
Veteran appeared emotionally numb, with circumstantial 
thought process and impaired concentration.  His mood was 
noted to be anxious and depressed.  Thought content was found 
to be unremarkable.  Other symptoms reported included 
irritability and outbursts of anger, sleep problems, and 
partially limited insight.  Overall, the examiner found that 
the Veteran had reduced reliability and productivity with his 
productivity being frequently moderately impaired and his 
reliability being slightly impaired with his work being the 
outlet for his suppression of combat experiences.  The 
examiner reported that the Veteran exhibited moderate 
impairment of judgment, thinking, family relations, work, and 
mood, as well as moderate circumstantial thought process.  He 
also noted that the Veteran had no other social outlets in 
his life, such as hobbies or other activities or interests.

The Board also notes that the Veteran has been assigned a GAF 
score of 55.  A GAF score of 51-60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  While a GAF score is 
highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders, the 
GAF scores assigned in a case are not dispositive of whether 
overall improvement has been established; rather, they must 
be considered in light of the actual symptoms of the 
Veteran's disorder.  See 38 C.F.R. § 4.126(a).



Based on the above, the Board finds that the Veteran's PTSD 
symptomatology does not more closely approximate a rating in 
excess of 50 percent.  Additionally, although he exhibits 
deficiencies in work, family relations, judgment, thinking, 
and mood, these deficiencies are moderate and, moreover, are 
not caused by symptoms typical of a rating in excess of 50 
percent, such as suicidal and homicidal ideation, near-
continuous panic, obsessional or ritualistic behavior, 
hallucinations or delusions, loss of impulse control, spatial 
or temporal disorientation, or poor hygiene.  Although he 
clearly has had difficulty in establishing work relationships 
with employees and social relationships outside of family, 
these factors alone do not warrant assignment of a rating in 
excess of 50 percent.  Thus, the Board finds that an initial 
rating in excess of 50 percent for service-connected PTSD at 
any stage of the appeal period is not supported by the 
evidence.

Increased rating for residuals of GSW to the right thigh

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability 
is a simple muscle wound without debridement or infection and 
with a history of a superficial wound with brief treatment 
and no cardinal signs or symptoms of muscle disability, such 
as loss of power, weakness, fatigue-pain, or impairment of 
coordination and uncertainty of movement.  Objective findings 
of a slight disability include a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)


The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. 
§ 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The Veteran's service-connected residuals of GSW to the right 
thigh are currently assigned a 30 percent rating evaluation 
pursuant to Diagnostic Code 5314, which applies to Muscle 
Group XIV, including the anterior thigh group (sartorius, 
rectus femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris).  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2008).  This muscle group is 
responsible for extension of the knee; simultaneous flexion 
of hip and flexion of knee; tension of fascia lata and 
iliotibial (Massiat's) band, acting with XVII in postural 
support of the body; and acting with hamstrings in 
synchronizing hip and knee.  Under Diagnostic Code 5314, 
moderately severe disability of Muscle Group XIV warrants a 
30 percent rating, and severe disability warrants a 40 
percent rating.  Id. 

Muscle Group XIII, including the posterior thigh group, 
hamstring complex of 2-joint muscles (biceps femoris, 
semimembranosus, semitendinosus) is responsible for extension 
of hip and flexion of knee; outward and inward rotation of 
flexed knee; and acting with rectus femoris and sartorius 
(see XIV, 1, 2) synchronizing simultaneous flexion of hip and 
knee and extension of hip and knee by belt-over-pulley action 
at knee joint.  Disability under this provision is evaluated 
as noncompensable for slight disability, 10 percent for 
moderate disability, 30 percent for moderately severe 
disability, and 40 percent for severe disability.  38 C.F.R. 
§ 4.73, Diagnostic Code 5313.

Muscle Group XV includes the mesial thigh group (adductor 
longus, adductor brevis, adductor magnus, and gracilis).  
Functions of the muscle group include adduction of the hip, 
flexion of the hip, and flexion of the knee.  A 
noncompensable (0 percent) rating is assigned under this 
diagnostic code for a slight injury.  A 10 percent evaluation 
requires moderate injury.  A 20 percent evaluation requires 
moderately severe injury.  A 30 percent evaluation requires 
severe injury.
The medical evidence reveals that the Veteran sustained a 
through-and-through GSW to the right thigh from a high 
velocity small caliber missile requiring extensive surgery.  
There was no infection or neurological, bone, vascular, or 
tendon injury associated with the wound.  The July 2007 VA 
examiner reported that muscles injured included the biceps 
femoris (Muscle Group XIII), rectus femoris and vastus 
intermedius (Muscle Group XIV), and adductor longus (Muscle 
Group XV).  Muscle strength was 4 out 5, and there was no 
tissue loss associated with the injury.  

Current symptoms include decreased coordination, 
fatigability, and weakness that the Veteran described as 
severe, occurring weekly, and lasting for hours.  The 
examiner found that the disability would result in difficulty 
with prolonged ambulation and standing.  Right hip and knee 
motion was documented as normal, and there was no numbness 
found.   

The Board notes that there are no treatment records 
associated with the claims file with respect to the Veteran's 
service-connected muscle disability.  Therefore, based on the 
above findings, the Board determines that a 30 percent rating 
evaluation for a moderately severe muscle injury is 
appropriate in this case, and that a rating in excess of 30 
percent is not warranted.  Specifically, the Veteran exhibits 
impaired strength, coordination, and endurance associated 
with a through-and-through GSW to his right thigh in service 
from a small high-velocity missile, that required extensive 
surgery and hospitalization, but did not involve nerve 
injury, shattering of bone, infection, or loss of tissue such 
as would characterize a severe muscle disability.  

With respect to the Veteran's argument that separate ratings 
should be assigned for each muscle group affected by his 
right thigh GSW, the Board observes that the specific quality 
of injury sustained to each particular muscle group and the 
resultant loss of function of each group is not ascertainable 
from the evidence of record.  See Mittleider, supra.  The 
determination that the initial injury and residual impairment 
of function related to the Veteran's service-connected 
residuals of GSW to the right thigh is moderately severe 
contemplates injury to all involved muscle groups and loss of 
function demonstrated by the evidence.  Hence to assign a 
separate rating for the portions of injury and limitation 
specific to Muscle Groups XIII and XV is not only 
impracticable in light of the record, but is also prohibited 
as it would be pyramiding of symptoms.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Accordingly, a rating in excess of 30 percent for service-
connected residuals of GSW to the right thigh is not 
warranted at any time during the appeal period.

Other considerations

The Board has considered the Veteran's statements with 
respect to the claimed severity of his service-connected PTSD 
and GSW to the right thigh.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis, causation, and severity of a 
disability.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent 
competent medical evidence demonstrating symptoms that rise 
to the level contemplated by higher rating evaluations with 
respect to these disabilities, the Veteran's initial and 
increased rating claims must be denied.

Additionally, the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2008) has been 
contemplated, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board notes that the scars related to 
the Veteran's service-connected GSW to the right thigh have 
been assigned a separate rating, and that there are no other 
residuals of the GSW, such as neurological impairment, that 
are not contemplated in the rating assigned for injury to the 
relevant muscle groups.  As such, a review of the record 
fails to reveal any additional functional impairment 
associated with either the Veteran's service-connected 
residuals of GSW to the right thigh or PTSD so as to warrant 
consideration of alternate rating codes. 




Extraschedular Ratings

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).   If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  

In the present case, the Board finds no evidence that the 
Veteran's service-connected PTSD or residuals of GSW to the 
right thigh presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The diminished functionality 
experienced by the Veteran in daily activities and work (e.g. 
inability to work with employees, weakness and fatigue when 
standing and walking) is contemplated under the criteria 
under the rating schedule, and thus, in the ratings assigned.  
Therefore, the Board determines that the Veteran's PTSD and 
residuals of GSW symptoms as documented are fully compensated 
under the schedular rating criteria.  Accordingly, referral 
for an extraschedular rating with respect to these claims is 
not warranted.  

III.  Effective Date Claims

The Veteran contends that an effective date prior to May 7, 
2007 should be assigned for the grant of service connection 
for PTSD and the assignment of the 30 percent rating 
evaluation for service-connected residuals of GSW to the 
right elbow.  Under governing law, the effective date of an 
award of disability compensation, in conjunction with a grant 
of entitlement to service connection, shall be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).  The effective date of an 
award of increased compensation may, however, be established 
at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  This informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  In a claim for 
increased compensation, a treatment record may serve as an 
informal claim for the purposes of determining an effective 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. 
§ 3.400(o)(2) (2008); Harper v. Brown, 10 Vet. App. 125 
(1997).  The Board observes that, with respect to effective 
dates, an initial rating claim is not an increased 
compensation claim as the rating arises from the grant of 
service connection.

The Veteran's claims for service connection for PTSD and for 
an increased rating for his service-connected GSW to the 
right elbow were received by the RO on May 7, 2007.  The 
record does not include any communication from the Veteran or 
a representative received prior to May 7, 2007 that could be 
construed as a claim for service connection for PTSD.  
Additionally, there are no treatment records dated within the 
year prior to May 2007 associated with the claims file.  In 
fact, the most recent document in the claims file before the 
Veteran filed his claim is from almost 37 years earlier, in 
July 1970.  Additionally, the Board observes that the only 
other claim filed by the Veteran was submitted in February 
1968 and makes no reference to PTSD or any psychiatric 
disability.

Thus, the record contains no documentation dated prior to May 
7, 2007 that may be construed as a claim for service 
connection for PTSD or as evidence of an increase in severity 
of service-connected GSW to the right elbow.  The Board 
acknowledges the Veteran's submissions from RL and various 
records that document in-service events that contributed to 
the Veteran's PTSD; however, the fact that a disability was 
incurred in service is relevant only to whether service 
connection is warranted and has no bearing on the assignment 
of an effective date.  Accordingly, the claims for an 
effective date prior to May 7, 2007 for the grant of service 
connection for PTSD and the grant of a 30 percent rating 
evaluation for service-connected GSW of the right elbow must 
be denied.

IV.  Service Connection Claims

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  
38 C.F.R. § 3.303(d).  Direct service connection may be 
granted for disease or disability diagnosed in service; or, 
if diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 
38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 
498, 507-13 (1995).  The statute "does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected," but only "considerably 
lighten[s] the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).

The Board notes that the Veteran's service personnel records 
indicate that he was awarded the Purple Heart and Combat 
Infantryman Badge, which denote combat experience.  
Therefore, the Veteran is entitled to the application of 
38 U.S.C.A. § 1154(b).  However, as noted above, the statute 
is intended to lighten the burden on the Veteran who alleges 
an injury or disease during service that is otherwise not 
supported by the Veteran's service records.  In this case, 
the Veteran has not claimed that either his bilateral hearing 
loss or headaches were not documented in his service 
treatment records due to circumstances, conditions, or 
hardships coincident with this combat incident.  Nor is there 
any indication that his service records are incomplete as a 
result of his combat duty.  Further, as indicated herein, VA 
does not dispute the Veteran's claim that he had in-service 
noise exposure.  Therefore, further consideration of the 
Veteran's claims under 38 U.S.C.A. § 1154(b) is not 
necessary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Veteran contends that he suffers from headaches and 
bilateral hearing loss as a result of his military service.  
Thus, he argues that he is entitled to service connection for 
headaches and bilateral hearing loss.

The Board observes that the Veteran has reported acoustic 
trauma in the military while serving in the Infantry during 
the Vietnam War.  Although the Veteran's service medical 
records do not contain any documentation as to noise 
exposure, the Veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is 
consistent with his military occupational specialty as a 
light weapons infantryman, as noted in his service personnel 
records.  See 38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

With regard to his claimed bilateral hearing loss, the Board 
notes that the July 2007 VA audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
30
LEFT
15
20
15
25
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
These values do not demonstrate that the Veteran has a 
current bilateral hearing loss as defined by VA regulations.  
See 38 C.F.R. 
§ 3.385.  Although the Veteran was diagnosed with mild to 
moderate sensorineural hearing loss in the right ear and 
moderate sensorineural hearing loss in left ear, whether such 
loss of hearing acuity is a hearing loss disability for VA 
purposes is determined by the numerical values of decibel 
loss present.  Thus, post-service medical evidence does not 
reveal a hearing loss disability as defined by VA.  Moreover, 
there is no post-service medical evidence showing diagnosis 
or treatment for headaches. 



Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
observes that the Veteran is competent to describe his 
perceived hearing loss and headaches.  See Layno.  However, 
absent competent medical evidence showing that the Veteran 
has a loss of hearing acuity that meets the level of hearing 
loss disability under VA regulations or in-service or post-
service treatment diagnosis of headaches, the claims must be 
denied.  

V.  Conclusion

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims for ratings in 
excess of 50 percent for service-connected PTSD and 30 
percent for service-connected GSW to the right thigh and for 
service connection for headaches and bilateral hearing loss.  
Additionally, there is no evidence of record other than the 
Veteran's contentions that can be construed as supporting an 
effective date prior to May 7, 2007 for service connection 
for PTSD or the rating of 30 percent for service-connected 
residuals of GSW to the right thigh.  Therefore, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal, and his claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 50 percent for service-
connected PTSD is denied.

A rating in excess of 30 percent for service-connected 
residuals of GSW to the right thigh is denied.

An effective date prior to May 7, 2007 for the grant of 
service connection for PTSD is denied.

An effective date prior to May 7, 2007 for the grant of a 30 
percent disability evaluation for service-connected residuals 
of GSW to the right elbow is denied.
Service connection for headaches is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that he is entitled to a rating in 
excess of 30 percent for his service-connected residuals of a 
GSW to the right elbow.  The Board finds that a remand is 
required for further development of the record.

Specifically, the Board notes that the July 2007 muscle 
examination report indicates that the Veteran's residuals of 
GSW to the right elbow has resulted in some nerve impairment.  
However, which nerve(s) or the degree of impairment was not 
documented.  Although such nerve impairment is not 
contemplated under the assigned Diagnostic Code 5306, it is 
necessarily considered a potential part of the service-
connected disability as the disability encompasses all 
residuals of the GSW to the right elbow.  Hence, a remand is 
required so that the Veteran may be afforded a VA examination 
to specifically assess whatever neurological impairment he 
experiences in his right elbow as a result of his service-
connected GSW to the right elbow.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
VA treatment records.

2.  The RO should schedule the Veteran for 
a VA neurological examination with an 
appropriate expert in order to ascertain 
the nature and etiology of any 
neurological impairment that has resulted 
from the Veteran's service-connected GSW 
to the right elbow.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  The examiner must 
specifically identify any nerves impaired 
as a result of the Veteran's service-
connected GSW, and treatment thereof, and 
whether the degree of impairment is best 
characterized as mild, moderate, or 
severe.  

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's increased rating 
claim should be readjudicated, to include 
all evidence received since the October 
2008 supplemental statement of the case.  
The Veteran and his attorney should then 
be issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


